Citation Nr: 1708945	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  13-22 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a malignant neoplasm of the rectum as secondary to service-connected type II diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1958 to October 1988 and was awarded the Vietnam Service Medal and the Vietnam Campaign Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In his August 2013 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  In April 2016, the Veteran withdrew his hearing request and the record does not reflect that he has made a further request to reschedule the canceled hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran is seeking secondary service connection for colorectal cancer, which he attributes to his service-connected type 2 diabetes mellitus.  

The Board requested an opinion from a specialist with the Veterans Health Administration (VHA) to address whether the Veteran's colorectal cancer was caused by or related to the Veteran's service-connected diabetes mellitus.  In February 2017, a specialist reviewed the file and requested additional information regarding the Veteran's presenting signs and symptoms, family history for the risk of colorectal cancer, medication history, and history of compliance with pretreatment and posttreatment for diabetes and colorectal cancer.  Therefore, the Board will remand the case to obtain the additional information.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain VA treatment records dating from May 2015 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Please also obtain the following VA clinical records created since the date the Veteran first enrolled in the VA healthcare system:   

a. medications prescribed to the Veteran for treatment of diabetes mellitus and his compliance therewith;
b. his medical history, including relevant family medical history;  
c. laboratory testing results; and
d. his history of noncompliance with suggested medical screenings.

3. After obtaining the VA records referenced in Paragraphs #1 and #2 above, forward the claims file to an appropriate VA clinician for review.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  After reviewing the claims file, the clinician should respond to the following: 

a. What were the presenting signs and symptoms and the nature and duration of those signs and symptoms when the Veteran was diagnosed colorectal cancer?

b. Does the Veteran have a significant family history for the risk of colorectal cancer? 

c. What was the Veteran's history of compliance with colorectal cancer screening? 

d. What was the Veteran's history of compliance with control of his diabetes?

e. Which type of diabetes (type I or II) does this Veteran have?

f. Which medications were prescribed to manage the Veteran's diabetes mellitus?

g. What was the pretreatment stage of the Veteran's rectal cancer?

h. What treatment did the Veteran receive for his rectal cancer?  Did the Veteran receive surgery?

i. If the Veteran received surgery, what was the pathologic stage of the rectal cancer? 

j. Did the Veteran require adjuvant treatment for his rectal cancer? Did he receive it?

k. Was the Veteran complaint with the recommendations for posttreatment surveillance?

l. Was the Veteran compliant with control of his diabetes during management of his rectal cancer?

A rationale for all opinions expressed should be set forth.  If the clinician cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.). 

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




